Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This action is in response to applicant’s amendments and arguments filed on 05/16/2022. Claims 1, 3, 5-9, 11, 13-16, 18, and 20 are pending for examination.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3, 5, 8, 9, 11, and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ohashi (JP 2003-118322 A, with English Machine Translation provided in IDS dated 12/16/2020).
Regarding claim 1, Ohashi teaches a tire (Para. [0012]) comprising a tire tread (Fig. 1. Ref. Num. T) with a rotational axis, a plurality of tread elements (Fig. 1, Ref. Num. 1) comprising a tread pattern where the tread elements are positioned circumferentially, a plurality of grooves (Fig. 1, Ref. Num. 2, 3, 4, 5) provided between the plurality of tread elements, and a sipe (Fig. 1, Ref. Num. 10) formed in at least one of the tread elements. The sipe comprises a three-dimensional pattern (Fig. 2, Ref. Num. 11) that oscillates with a decreasing frequency (Fig. 2, Para. [0016]) from a first frequency of oscillation (Fig. 3a, Ref. Num. P1; Para. [0015]) at a top end of the sipe to a second frequency of oscillation at a bottom end of the sipe (Fig. 3b, Ref. Num. P2; Para. [0015]) where the first frequency is greater than the second frequency. Ohashi teaches that the wavelength between the peaks of the sipes increase as the sipe depth increases (Para. [0015]), which would make the frequency of oscillation (number of peaks per distance) larger at the top of the sipe than the bottom. Ohashi also teaches that the sipe has a first amplitude (Fig. 3a, Ref. Num. A1) at the top end of the sipe and a second amplitude (Fig. 3b, Ref. Num. A2) at the bottom end of the sipe where the first amplitude is different from the second amplitude (Para. [0017]).
Regarding claim 3, Ohashi teaches that the three-dimensional pattern is sinusoidal (Fig. 2. Ref. Num. 10).
Regarding claim 5, Ohashi teaches that the first amplitude is greater than the second amplitude (Para. [0017]).
Regarding claim 8, Ohashi teaches that the tire is a pneumatic tire (Para. [0012]).
Regarding claim 9, Ohashi teaches a tread pattern (Fig. 1, Ref. Num. T) for a tire tread (Para. [0012]) comprising a plurality of tread elements (Fig. 1, Ref. Num. 1) comprising a tread pattern where the tread elements are positioned circumferentially, a plurality of grooves (Fig. 1, Ref. Num. 2, 3, 4, 5) provided between the plurality of tread elements, and a sipe (Fig. 1, Ref. Num. 10) formed in at least one of the tread elements. The sipe comprises a three-dimensional pattern (Fig. 2, Ref. Num. 11) that oscillates with a decreasing frequency (Fig. 2, Para. [0016]) from a first frequency of oscillation (Fig. 3a, Ref. Num. P1; Para. [0015]) at a top end of the sipe to a second frequency of oscillation at a bottom end of the sipe (Fig. 3b, Ref. Num. P2; Para. [0015]) where the first frequency is greater than the second frequency. Ohashi teaches that the wavelength between the peaks of the sipes increase as the sipe depth increases (Para. [0015]), which would make the frequency of oscillation (number of peaks per distance) larger at the top of the sipe than the bottom. Ohashi also teaches that the sipe has a first amplitude (Fig. 3a, Ref. Num. A1) at the top end of the sipe and a second amplitude (Fig. 3b, Ref. Num. A2) at the bottom end of the sipe where the first amplitude is different from the second amplitude (Para. [0017]).
Regarding claim 11, Ohashi teaches that the three-dimensional pattern is sinusoidal (Fig. 2. Ref. Num. 10).
Regarding claim 13, Ohashi teaches that the first amplitude is greater than the second amplitude (Para. [0017]).
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 6 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Ohashi (JP 2003-118322 A).
Regarding claim 6, Ohashi teaches that the sipe has a depth of 40% to 80% of the tread element height (Para. [0022]). Ohashi does not expressly disclose a value of 60% to 100%; however, it would have been obvious to a person of ordinary skill in the art to configure the depth of the sipe as a percent of the tread element height within the claimed range since Ohashi discloses the depth of the sipe as a percent of the tread element height as between 40% and 80% (Para. [0022]), said range overlapping the claimed range.
Regarding claim 14, Ohashi teaches that the sipe has a depth of 40% to 80% of the tread element height (Para. [0022]). Ohashi does not expressly disclose a value of 60% to 100%; however, it would have been obvious to a person of ordinary skill in the art to configure the depth of the sipe as a percent of the tread element height within the claimed range since Ohashi discloses the depth of the sipe as a percent of the tread element height as between 40% and 80% (Para. [0022]), said range overlapping the claimed range.
Claims 7 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Ohashi (JP 2003-118322 A) as applied to claim 1 above, and further in view of Ochiai (US Patent No. 4,878,526 A).
Regarding claim 7, Ohashi does not teach that the sipe has a depth greater than 100% of a height of the tread elements.
In an analogous art, Ochiai teaches that sipes in the shoulder areas should have a sipe depth that is 20% to 120% of the tread element height (Col. 3, Lines 2-6). Ochiai does not expressly disclose a value of greater than 100%; however, it would have been obvious to a person of ordinary skill in the art to configure the depth of the sipe as a percent of the tread element height within the claimed range since Ochiai discloses the depth of the sipe as a percent of the tread element height as between 20% and 120% (Col. 3, Lines 2-6), said range overlapping the claimed range.
	It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Ohashi with Ochiai to form the sipes in the shoulder areas with a depth of 20% to 120% of the tread element height. This modification will make the tread rubber softer to increase ground pressure while not decreasing rigidity too much (Ochiai; Col. 2, Lines 59-68 – Col. 3, Lines 1-2).
Claims 16, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Ohashi (JP 2003-118322 A) in view of Iwamura (US 2003/0029537 A1).
Regarding claim 9, Ohashi teaches a tread pattern (Fig. 1, Ref. Num. T) for a tire tread (Para. [0012]) comprising a plurality of tread elements (Fig. 1, Ref. Num. 1) comprising a tread pattern where the tread elements are positioned circumferentially, a plurality of grooves (Fig. 1, Ref. Num. 2, 3, 4, 5) provided between the plurality of tread elements, and a sipe (Fig. 1, Ref. Num. 10) formed in at least one of the tread elements. The sipe comprises a three-dimensional pattern (Fig. 2, Ref. Num. 11) that oscillates with a decreasing frequency (Fig. 2, Para. [0016]) from a first frequency of oscillation (Fig. 3a, Ref. Num. P1; Para. [0015]) at a top end of the sipe to a second frequency of oscillation at a bottom end of the sipe (Fig. 3b, Ref. Num. P2; Para. [0015]) where the first frequency is greater than the second frequency. Ohashi teaches that the wavelength between the peaks of the sipes increase as the sipe depth increases (Para. [0015]), which would make the frequency of oscillation (number of peaks per distance) larger at the top of the sipe than the bottom. Ohashi also teaches that the sipe has a first amplitude (Fig. 3a, Ref. Num. A1) at the top end of the sipe and a second amplitude (Fig. 3b, Ref. Num. A2) at the bottom end of the sipe where the first amplitude is different from the second amplitude (Para. [0017]). However, Ohashi does not teach the method of forming the tire tread.
In an analogous art, Iwamura teaches a method for forming a tire tread with sipes (Fig. 1, Ref. Num. 4) using sipe blades (Fig. 7) on a tire mold (Para. [0037]) where the sipe blade has shape corresponding to the sipe (Para. [0038]). Iwamura also teaches that the tire tread is removed from the mold (Para. [0040]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Ohashi with Iwamura in order to form the tire tread with sipes with a varying frequency of oscillation using a tire tread mold with sipe blades in the same shape as the sipe. This is a known method of forming tire sipes and can help prevent the sipe blades from being deformed (Iwamura; Para. [0040]).
Regarding claim 18, Ohashi teaches that the three-dimensional pattern is sinusoidal (Fig. 2. Ref. Num. 10).
Regarding claim 20, Ohashi teaches that the first amplitude is greater than the second amplitude (Para. [0017]).
Response to Arguments
Applicant’s arguments with respect to claims 1, 9, and 16 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS J WEILER whose telephone number is (571)272-2664. The examiner can normally be reached M-F 9:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Smith can be reached on (571) 270-5545. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/N.J.W./Examiner, Art Unit 1749                                                                                                                                                                                                        




/ROBERT C DYE/Primary Examiner, Art Unit 1749